Case 1:19-cv-00175-SEB-MPB Document 32 Filed 06/18/19 Page 1 of 2 PageID #: 74




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

ABDALLAH H. ALSHORMAN,

Plaintiff,                                                 Case No. 1:19-cv-00175-SEB-MPB

         v.                                               Honorable Judge Sarah Evans Barker

ADT, LLC,

Defendant.

                                  NOTICE OF SETTLEMENT

         PLEASE TAKE NOTICE that ABDALLAH H. ALSHORMAN (“Plaintiff”), hereby

notifies the Court that Plaintiff and Defendant ADT, LLC have settled all claims between them

in this matter and are in the process of completing the final closing documents and filing the

dismissal. The Parties anticipate this process to take no more than 60 days and request the Court

retain jurisdiction for any matters related to completing and/or enforcing the settlement. The

Parties propose to file a stipulated dismissal with prejudice within 60 days of submission of this

Notice of Settlement and pray the Court to stay all proceedings until that time.



Respectfully submitted this 18th day of June, 2019.

                                                             Respectfully submitted,

                                                             s/ Alexander J. Taylor
                                                             Alexander J. Taylor
                                                             Sulaiman Law Group, Ltd.
                                                             2500 S. Highland Avenue, Suite 200
                                                             Lombard, IL 60148
                                                             Phone: (630) 575-8181
                                                             ataylor@sulaimanlaw.com
                                                             Attorney for Plaintiff




                                                 1
Case 1:19-cv-00175-SEB-MPB Document 32 Filed 06/18/19 Page 2 of 2 PageID #: 75




                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.


                                                              s/ Alexander J. Taylor_____
                                                              Alexander J. Taylor




                                                  2
